DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 10-16, is/are filed on 6/21/21 are currently pending. Claim(s) 10-16 is/are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 16 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "a hot, humid environment" in claim(s) 16 is a relative term which renders the claim indefinite.  The terms "hot" and “humid” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what level of temperature and humidity is covered by said phrases. 
Claim Objections
Claim(s) 11 is/are objected to because of the following informalities:  
Claim 11 recites “range from 100 denier or more to 510 denier or less” is not grammatically correct. Rather should just simply state “range from 100 denier to 510 denier”
Appropriate correction is required.


Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASAICHI (JP 2013078762 A) in view of MIYUKI (EP 2484822 A1).

    PNG
    media_image1.png
    447
    640
    media_image1.png
    Greyscale

Regarding claim 1, MASAICHI a separating solid from a liquid using a bag filter and can be regarded as the closest prior art. This document discloses a bag-like filter used to isolate (Separate the solid contained in a liquid (par. [(0010]). The filter apparatus illustrated in Figures 1-6 is used for filtration of the coolant used circularly in the coolant feeder of a machine tool (par. [0017]). In this system, the coolant stored by the coolant tank is pumped with a pump, and is supplied to the filter. Once filtered with the filter apparatus returns to a coolant tank. This bag-like filter 2 is formed expandable and contractible with an elastic yarn (par. [0019]). The elastic yarn is made into a bag-like knitted fabric by a high gauge circular knitting machine forming meshes. The fiber can be a polyurethane elastic fiber (par. [0020]). The reference is silent in teaching that a knitted polyurethane elastic fiber fabric is heat-fused.  
MIYUKI discloses a woven and knitted fabric excellent in shape stability and durability. Further, a fray and a run can be prevented effectively, and a fray does not occur easily. This is achieved by using heat-fusible polyurethane elastic fibers which are used with heat or heat and pressure from outside. The heat-fusion parts are mainly present in regions where the polyurethane elastic fibers are brought into contact with each other. The heat-fusion parts are mainly crossing points (point-contact parts) of the fibers (par. [0010]). Any appropriate polyurethane is used as the polyurethane for constructing the polyurethane elastic fibers. (par. [0011]). It would have been obvious to one of ordinary skill to have improve filtration performance by improving stability of the filter material suppressing displacement of the meshes.
Regarding claim 11, MASAICHI teaches wherein the heat-fused polyurethane elastic fiber has a thickness in a range from 100 denier to 510 denier. The reference teaches an overlapping range of 18 dtex to 156 dtex (see at least p. 5).
Regarding claim 12, MASAICHI teaches wherein the heat-fused polyurethane elastic fiber is a heat-fused polyurethane elastic covered fiber (see at least p. 5). 
Regarding claim 13, MASAICHI teaches wherein at least a part of the filter comprises a paralleled yarn of the heat-fused polyurethane elastic fiber and a false-twisted yarn (see at least p. 5).  
Regarding claim 14, MASAICHI teaches wherein the filter comprises a knitted fabric interknitted a heat-fused polyurethane elastic fiber with another fiber (see at least p. 2).  
Regarding claim 15, MASAICHI teaches wherein the heat-fused polyurethane elastic fiber is fused by performing a heat treatment after forming a bag shape through a knitting process (see p. 5-6).  
Regarding claim 16, MASAICHI teaches wherein the heat-fused polyurethane elastic fiber is obtained by fusing a heat-fusible polyurethane elastic fiber having a heat-fusion force of 0.15 N/dtex or higher during fusing at 80°C in a vacuum in a hot, humid environment (p. 5).
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777